Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 06/13/2022 is acknowledged. Claims 5-14, 20, and 27-31 have been canceled. Claims 1-4, 15-19, and 21-26 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/13/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 15, 16, 19, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gjorstrup (US 2016/0000742 A1).
Gjorstrup teaches method of preventing ototoxicity due to platinum-based chemo antineoplastic agents (abstract, paragraph 2, 135, 146, 148, 149, 177, and 204) including hearing loss (paragraph 14) by intratympanic delivery (paragraph 172) of sustained release pharmaceutical compositions every week, in form of thermo-reversible gel (gels at 37 °C) resulted from poloxamer 407 (paragraph 180 and 183), comprising active such as sodium thiosulphate, methionine, etc., (paragraph 163).

Response to Applicants’ arguments:
Applicant’s argument with regard to inorganic sodium thiosulphate taught by Gjorstrup not being the claimed thiol or thiol derivatives is addressed in the modified rejection above. Furthermore, the instant specification does not exclude sodium thiosulphate as one of the claimed thiol or thiol derivatives while according to David R. Freyer et al. (Effects of Sodium Thiosulfate Versus Observation on Development of Cisplatin-Induced Hearing Loss in Children with Cancer: Results from The Children’s Oncology Group Accl0431 Randomised Clinical Trial, Lancet Oncol. 2017 January; 18(1): 63–74) sodium thiosulphate and is a thiol-containing antioxidant (2nd paragraph on page 3). Sodium thiosulphate was previously claimed (10/23/2020 and 05/17/2021) and disclosed in the instant specification together with methionine, the specified thiol or thiol derivatives in the instant specification. Thus, the criticality of thiol or thiol derivatives over sodium thiosulphate is not established.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 17, 18, and 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gjorstrup (US 2016/0000742 A1), as applied to claims 1-4, 15, 16, 19, and 21, in view of Lichter et al. (US 2009/0297533 A1).
The teachings of Gjorstrup are discussed above and applied in the same manner.
Gjorstrup does not specify the weight percentage of poloxamer 407 for forming a thermo-reversible gel intratympanic sustained release composition, the viscosity of the thermo-reversible gel intratympanic sustained release composition resulted from poloxamer 407, the osmolarity of an intratympanic composition, the composition further comprising medium chain triglyceride and viscosity modulating agent.
This deficiency is cured by Lichter et al. who teach an intratympanic sustained release for at least 5 days (claim 6) thermo-reversible gel resulted from polyoxyethylene-polyoxypropylene triblock copolymer of general formula E106 P70 E106 (poloxamer 407) comprising about 14-21% by weight of poloxamer 407 with a viscosity of about 50,000-1,000,000 cP and osmolarity of about 250-320 mM (paragraph 18, 52, 98, and 275 and claim 1-4); wherein the composition is for treating drug-induced inner ear damage caused by chemotherapeutic agents such as vincristine with otoprotectants such as sodium thiosulfate, methionine, etc., (paragraph 172) with sodium thiosulfate being osmolality agent (paragraph 386) and further comprising thickener (paragraph 275) and capric and caprylic acid triglycerides as controlled release structures, as well for penetrating the round window membrane and reaching auris interna and/or auris media targets (paragraph 361).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Gjorstrup and Lichter et al. to specify the weight percentage of poloxamer 407 for forming a thermo-reversible gel intratympanic sustained release composition, the viscosity of the thermo-reversible gel intratympanic sustained release composition resulted from poloxamer 407, and the osmolarity of an intratympanic composition taught by Gjorstrup being about 14-21% by weight, about 10,000-500,000 cP, and about 250-320 mM, respectively. A thermo-reversible gel intratympanic sustained release composition resulted from poloxamer 407 comprising about 16-21% by weight of poloxamer 407 with a viscosity of 10,000-500,000 cP (claim 6) and osmolarity of about 250-320 mM was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Gjorstrup and Lichter et al. to add a thickener and capric and caprylic acid triglycerides to an intratympanic sustained release composition taught by Gjorstrup. Incorporating a thickener and capric and caprylic acid triglycerides in an intratympanic sustained release composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
Lichter et al. do not specifically teach the weight percentage of capric and caprylic acid triglycerides claimed by applicant in claim 25. Weight percentage of capric and caprylic acid triglycerides in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight percentage of capric and caprylic acid triglycerides in order to best achieve the desired results as controlled release structures, as well for penetrating the round window membrane and reaching auris interna and/or auris media targets.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Claims 1-4, 15-19, and 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lichter et al. (US 2009/0297533 A1).
The teachings of Lichter et al. are discussed above and applied in the same manner.
Lichter et al. do not specify the weight percentage of capric and caprylic acid triglycerides claimed by applicant in claim 25.
Weight percentage of capric and caprylic acid triglycerides in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal weight percentage of capric and caprylic acid triglycerides in order to best achieve the desired results as controlled release structures, as well for penetrating the round window membrane and reaching auris interna and/or auris media targets.

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above 1st 103 rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612